Citation Nr: 1141214	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-30 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to service connection for upper back disability.

2.  Entitlement to a separate compensable rating for radiculopathy of the left lower extremity.

3.  Entitlement to an increased rating for degenerative arthritis of the lumbar spine, currently rated 20 percent disabling.

4.  Entitlement to an increased rating for radiculopathy, right lower extremity, currently rated 10 percent disabling.

5.  Entitlement to a total disability evaluation due to individual unemployability based on service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to March 1998.

This matter came to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in March 2009.  

The issues of entitlement to service connection for upper back disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.



FINDINGS OF FACT

1.  The degenerative arthritis of the lumbar spine is productive of limitation of range of motion and pain on motion; forward flexion is not limited to 30 degrees or less, and neither favorable nor unfavorable ankylosis is shown; incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks during the past 12 months are not shown; neurological symptomatology manifested by bowel or bladder impairment attributable to degenerative disc disease is not shown.

2.  The Veteran's right lower extremity radiculopathy is manifested by mild incomplete paralysis which is wholly sensory.

3.  The Veteran's left lower extremity radiculopathy is manifested by mild incomplete paralysis which is wholly sensory.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2011).

2.  The criteria for a separate 10 percent rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8521, 8720 (2011).

3.  The criteria for a disability evaluation in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8521, 8720 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In December 2006, a VCAA letter was issued to the Veteran with regard to his increased rating claims which predated the AOJ decision.  Id.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claims, the information and evidence that must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In April 2008, the Veteran was issued a Vazquez letter, thus this constitutes proper notice.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's VA outpatient treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's increased rating claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent VA examinations in February 2007 and April 2010 pertaining to his lumbar spine and radiculopathy, and in April 2011 the examiner offered an addendum opinion regarding radiculopathy.  The Board finds that collectively such examination reports are thorough and contain sufficient information to decide the increased rating issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issues on appeal.


Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  


Lumbar spine

Lumbosacral or cervical strain is evaluated under DC 5237.  Degenerative arthritis of the spine is evaluated under DC 5242.  Intervertebral disc syndrome is evaluated under DC 5243.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The DC's for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

The Veteran's disability is rated under DC 5242 pertaining to degenerative arthritis of the spine.

In consideration of the general rating criteria for diseases of the spine, a disability rating in excess of 20 percent is not warranted based on review of the evidence of record.  On examination in February 2007, forward flexion was to 70 degrees and pain began at 50 degrees and ended at 70 degrees.  There was pain after repetitive use but no additional loss of motion on repetitive use.  Active and passive range of motion were the same.  On examination in April 2010, forward flexion was to 70 degrees.  There was objective evidence of pain on active range of motion and repetitive motion but there was no additional loss of motion on repetitive use.  In light of these objective findings, the Board finds that the 20 percent rating assigned is appropriate under the rating criteria.  A 40 percent rating is not warranted, as range of motion testing does not reflect forward flexion of the thoracolumbar spine 30 degrees or less, even in consideration of repetitive motion.  As such, based on the objective findings of record, the Veteran's disability does not meet the criteria for a disability rating in excess of 20 percent.

With regard to the criteria for rating intervertebral disc syndrome both the February 2007 and April 2010 VA examination reports do reflect complaints of spasm but no findings of neurological symptoms such as bowel or bladder impairment.  The Veteran's radicular symptoms will be discussed in detail below.  There is no evidence that the Veteran has incapacitating episodes of at least 4 weeks but less than 6 weeks.  The February 2007 VA examination reflects no flare-ups of spinal conditions, and the April 2010 VA examination reflects no incapacitating episodes.  Thus, a disability rating in excess of 20 percent is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  

The regulations explicitly take pain upon motion into account, therefore, application of the principles of DeLuca is unnecessary.  In the event, however, that the principles of DeLuca are applicable to the regulation, the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Initially, the Board notes that on both examinations pain was the main symptom on range of motion testing, and there was no further limitation due to repetitive motion.  Both VA examination reports reflect an effect on usual daily activities, to include a severe effect on shopping, exercise and sports; however, while acknowledging the Veteran's pain and functional loss, such symptomatology has been considered in assigning the 20 percent disability rating.  The 20 percent disability rating adequately compensates him for any pain and functional loss.  

Radiculopathy

The RO assigned a 10 percent disability rating for right lower extremity radiculopathy pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8720, dealing with neuralgia pertaining to the sciatic nerve (Diagnostic Code 8520).  Under Diagnostic Code 8520, a 10 percent rating is for application for mild incomplete paralysis of the sciatic nerve.  Moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating, moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent rating, and severe incompletely paralysis of the sciatic nerve, with marked muscular atrophy warrants a 60 percent rating.  38 C.F.R. § 4.124a, DC 8521.  The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Left Lower Extremity

VA outpatient treatment records dated on September 28, 2006, December 18, 2006, and January 30, 2007, reflect that the Veteran complained of radicular symptoms down the right leg and occasionally some mild radicular symptoms of the left leg.  Straight leg raising was positive for radicular symptoms at 70 degrees on the right, negative on the left extremity.  On neurological examination, he had one beat of ankle clonus on the right than on the left and no sustained clonus.  The examiner diagnosed low back pain with intermittent radicular symptoms right lower extremity.  A February 10, 2007 VA examination report reflects complaints of right leg radiating pain.  The examiner diagnosed degenerative disc disease of lumbar spine with radiculopathy but did not indicate whether the radiculopathy was right or left.  On February 22, 2007, the Veteran underwent an evaluation with the pain clinic.  Straight leg raising was positive at 25 degrees on the right side and at 45 degrees on the left side.  His Faber and Fair tests were positive on both sides.  Sensory deficits were elicited on the right side of the lateral foot.  The Veteran reported tingling in his toes.  The diagnoses included degenerative disc disease of the lumbar spine with radiation down the right leg.  An August 2008 VA outpatient treatment record reflects the Veteran's complaints of low back pain radiating to both legs, right worse than left.  In April 2010, the Veteran underwent a VA examination.  He complained of radiating pain down lateral sides of both legs.  On neurological examination, there was decreased sense on dorsum of left foot.  The examiner diagnosed radiculopathy.  In April 2010, the Veteran underwent a VA examination of the peripheral nerves.  He complained of numbness, paresthesias, and pain in the dorsum of the right foot and down the lateral aspect of both legs.  The examiner diagnosed lumbar radiculopathy without paralysis or neuritis.  In December 2010, the Veteran underwent electromyogram (EMG) testing.  Bilateral peroneal motor and F wave conduction studies were normal; bilateral tibial motor distal latencies and CMAP amplitudes were normal; bilateral tibial F wave latencies were normal; bilateral dual sensory conduction studies were normal; and, needle exam of multiple bilateral lower extremity and lumbosacral paraspinal muscle was normal.  The conclusion was a normal study.  There was no electrical evidence of L2-S1 radiculopathy on either the right or left side.  In April 2011, the April 2010 VA examiner offered an addendum opinion.  The examiner stated that the Veteran has bilateral radiculopathy based on a review of the records.  

Based on the above, the Board finds that the subjective and objective evidence supports a disability rating of 10 percent for mild incomplete paralysis of the left lower extremity due to radiculopathy, effective April 15, 2010, which corresponds to the date that the Veteran's radiculopathy of the left lower extremity was shown on objective examination.  See 38 C.F.R. § 3.400.

While the Board acknowledges that a December 2010 electrodiagnostic study showed no radiculopathy, VA examinations conducted in April 2010 reflect the Veteran's report of radiculopathy on the lateral side of the left lower extremity, and objective findings of radiculopathy.  The appellant is competent to report his symptoms of radiculopathy in the extremity.  The Board observes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

Weighing the evidence of record, with consideration of the Veteran's reported symptoms, which are both competent and credible, the Board finds that the evidence is in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, affording the Veteran the benefit-of-the-doubt, a separate 10 percent disability rating is warranted for left lower extremity symptomatology analogous to radiculopathy.  This said, a rating in excess of 10 percent is not warranted, as there have been no findings of paralysis or muscle atrophy.  Based on such objective findings, the Veteran's radiculopathy is wholly sensory, and the objective findings support only a characterization of mild sensory loss, thus a 20 percent disability rating is not warranted for radiculopathy, left side.  See 38 C.F.R. § 4.124a, DC 8521.

Right Lower Extremity

VA outpatient treatment records dated on September 28, 2006, December 18, 2006, and January 30, 2007, reflect that the Veteran complained of radicular symptoms down the right leg.  Straight leg raising was positive for radicular symptoms at 70 degrees on the right.  On neurological examination, he had one beat of ankle clonus on the right than on the left and no sustained clonus.  The examiner diagnosed low back pain with intermittent radicular symptoms right lower extremity.  In April 2010, the Veteran underwent a VA examination.  He complained of radiating pain down lateral sides of both legs.  On neurological examination, there was decreased sense on dorsum of left foot.  The examiner diagnosed radiculopathy.  In April 2010, the Veteran underwent a VA examination of the peripheral nerves.  He complained of numbness, paresthesias, and pain in the dorsum of the right foot and down the lateral aspect of both legs.  The examiner diagnosed lumbar radiculopathy without paralysis or neuritis.  In December 2010, the Veteran underwent electromyogram (EMG) testing.  Bilateral peroneal motor and F wave conduction studies were normal; bilateral tibial motor distal latencies and CMAP amplitudes were normal; bilateral tibial F wave latencies were normal; bilateral dual sensory conduction studies were normal; and, needle exam of multiple bilateral lower extremity and lumbosacral paraspinal muscle was normal.  The conclusion was a normal study.  There was no electrical evidence of L2-S1 radiculopathy on either the right or left side.  In April 2011, the April 2010 VA examiner offered an addendum opinion.  The examiner stated that the Veteran has bilateral radiculopathy based on a review of the records.  

Having considered both the Veteran's subjective complaints and the objective findings of record, the Board finds an increased rating for right lower extremity radiculopathy is not warranted.  The right lower extremity symptomatology does not more closely approximate that for moderate incomplete paralysis of the nerve, as there have no findings of muscle atrophy or paralysis.  The symptoms shown are wholly sensory; therefore a rating greater than 10 percent is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521.

Extraschedular

The Board has also considered whether the Veteran's lumbar spine disability with bilateral radiculopathy presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provides for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As detailed below, the Veteran's claim for a TDIU per Rice v. Shinseki, 22 Vet. App. 447 (2009), has been remanded for development and adjudication.  


ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine is denied.

Entitlement to a separate 10 percent disability rating for radiculopathy of the left lower extremity is granted, subject to applicable laws and regulations.

Entitlement to a disability rating in excess of 10 percent for radiculopathy, right lower extremity, is denied.


REMAND

The issue of entitlement to service connection for an upper back disability was remanded in November 2009 to obtain a VA examination and opinion with regard to the nature and etiology of his claimed disability.  

In March 2011, the Veteran underwent a VA examination and the examiner diagnosed cervical degenerative disc disease; however, the examiner did not provide an etiological opinion.  

While the Veteran claimed at the March 2011 VA examination that his neck was injured when he was blown out of a truck, the Board does not find that claim credible.  There were no complaints or findings of neck pathology in the service treatment records (though the Veteran was treated for low back pain following a lifting injury).  The initial complaints of neck pain were in September 2006 and the Veteran claimed recent onset.  In March 2009, the Veteran underwent an MRI of  the lumbar spine and the examiner referred to November 2006  MRI findings of the cervical spine which showed posterior  minimal bulge at C3-4.  The examiner stated that the Veteran  has degenerative discs with osteoarthrosis of the "spines" causing chronic low back pain.  The examiner commented that as this pain is chronologically related to his military trauma, and it can be safely assumed that the early degeneration at this young age might have set in due to the trauma experienced earlier when he was in the military.  The Veteran testified that his upper back disability is due to the same events in service that caused his service-connected low back disability.  At the March 2011 VA examination, the Veteran first claims that neck problems began when he was blown out of a truck.  

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Remand is necessary to obtain an etiological opinion regarding the Veteran's cervical spine disability.

The Board finds that the claim for a TDIU is inextricably intertwined with the service connection issue being remanded, and that the claim for a TDIU should be reconsidered after the service connection issue is readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder and a copy of this Remand to the March 2011 VA examiner for an addendum to his report to resolve the following question:

Did the Veteran's cervical spine disability at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any asserted injury?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records (positive for findings of low back injury and low back complaints), a subsequent November 2006 VA outpatient report (reflecting MRI findings of posterior minimal bulge at C3-4)).  As discussed in this remand, the Veteran's history regarding the onset of neck problems is not credible.  

If the March 2011 VA examiner is unavailable, please refer the case to another physician for the requested opinion, and another VA examination should be scheduled if deemed necessary for the physician to offer an opinion.  

2.  Upon completion of the above, readjudicate entitlement to service connection for upper back disability and entitlement to a TDIU.  If either of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


